 


110 HR 4702 IH: Vaccines for Children Access Act of 2008
U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 4702 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2007 
Mr. Waxman introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to include all public clinics for the distribution of pediatric vaccines under the Medicaid Program. 
 
 
1.Short titleThis Act may be cited as the Vaccines for Children Access Act of 2008. 
2.Inclusion of all public clinics for distribution of pediatric vaccines under MedicaidSection 1928(b)(2)(A)(iii)(I) of the Social Security Act (42 U.S.C. 1396s(b)(2)(A)(iii)(I)) is amended— 
(1)by striking or a rural health clinic and inserting , a rural health clinic; and 
(2)by inserting or a public health clinic, after 1905(l)(1)),. 
 
